IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60766
                           Summary Calendar
                          __________________


WENDELL DUNCAN,

                                        Plaintiff-Appellant,

versus

ESTELL PRYOR; J. BROWN,

                                        Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 95-CV-331-SA
                       - - - - - - - - - -
                           April 17, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Wendell Duncan appeals the dismissal of his civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915(d).     The

district district court determined that Duncan's complaint failed

to satisfy Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994), i.e.

because a judgment in his favor would imply the invalidity of his

conviction and he failed to show that "his complaint has not been

`reversed, expunged, invalidated, or impugned by the grant of a

writ of habeas corpus.'"    R. 28.   The district court denied

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60766
                                -2-

Duncan's complaint as frivolous under § 1915(d).   We have

reviewed the record, the district court's order, and the

appellant's brief.   We affirm essentially on the reasoning of the

district court.

     AFFIRMED.